Form 12 - Travel
D/NV Form
Rev. June 2014



                                  United States District Court
                                              for
                                    the District of Nevada

                            REQUEST FOR TRAVEL OUTSIDE
                           THE CONTIGUOUS UNITED STATES


Name of Offender: Mark Anthony Gonzalez

Case Number: 2:12CR00446

Name of Sentencing Judicial Officer: Honorable Gloria M. Navarro

Date of Original Sentence: March 22, 2013

Original Offense: Conspiracy to Commit Wire Fraud and Bank Fraud

Original Sentence: 366 Days prison, followed by 60 Months TSR.

Date Supervision Commenced: May 2, 2014

                                           SUMMARY

On March 13, 2019, Mr. Gonzalez submitted a travel request for Tamarindo, Costa Rica, from
April 9, 2019 to April 18, 2019. The purpose of the trip is vacation with his girlfriend, Alicia Del
Valle.

If approved, Mr. Gonzalez reports that he will stay at Hotel Capitán Suizo while in Costa Rica.
Mr. Gonzalez will fly to Costa Rica. The total cost of the trip is reported to be approximately
$1,200 from his employment and Ms. Del Valle.

Currently, Mr. Gonzalez is compliant with his conditions of supervision. He is required to make
monthly payments of 10% of his gross income towards his restitution. Mr. Gonzalez earns $1200
a month and makes $120 monthly payments towards his $1,768,773.36 restitution.

Pursuant to policy, travel for personal reasons is restricted to individuals under supervision while
they have outstanding criminal monetary penalties, even when in compliance with payment
schedules. Mr. Gonzalez inadvertently purchased the transportation and lodging for this trip prior
to submitting a travel request because Gonzalez believed he expired from supervision on April 1,
2019. Mr. Gonzalez now knows that he does not expire from supervision until May 1, 2019 and
is aware that if the Court does not authorize his travel, he must remain in the United States until
he satisfactorily completes his term of supervision. The Probation Office respectfully defers to
the decision of the court as to whether or not travel will be approved.
                                  RE: Mark Anthony Gonzalez
Form 12 - Travel
D/NV Form
Rev. June 2014




                                                    Respectfully submitted,

                                                                      Gabriella
                                                                      Mitchell
                                                                      2019.03.14
                                                                      16:13:58 -07'00'
                                                    ______________________________
                                                    Gabriella Mitchell
                                                    Probation Services Technician

Approved:
                      Todd J.
                      Fredlund
                      2019.03.14
                      13:49:01 -07'00'
__________________________________________
Todd J. Fredlund
Supervisory United States Probation Officer



THE COURT ORDERS


☐        Requested Travel is Approved

☐        Requested Travel is Denied

☐        Other




                                              _____________________________
                                              Signature of Judicial Officer

                                              _____________________________
                                              Date
